IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. PD-0055-10



                         KYLE LESLIE LACKEY, Appellant

                                            v.

                               THE STATE OF TEXAS

                      ON REHEARING OF APPELLANT’S
                    PETITION FOR DISCRETIONARY REVIEW
                    FROM THE EIGHTH COURT OF APPEALS
                              COLLIN COUNTY

             Per curiam.

                                      OPINION


      Appellant was convicted of twelve counts of possession of child pornography and,

after revocation of community supervision, was sentenced to confinement for ten years

and fines of $1,500 for each count.    The Court of Appeals affirmed the conviction.

Lackey v. State, (Tex. App. — El Paso, No. 08-08-00012-CR, delivered December 16,

2009). Appellant’s petition for discretionary review was dismissed as untimely filed on
                                                                              Lackey - 2

May 19, 2010. Appellant has filed a motion for rehearing requesting reinstatement of his

petition so that it will be considered by this Court. Appellant’s motion for rehearing is

granted. His petition filed on March 17, 2010, is reinstated as of June 30, 2010, and will

be considered in accord with Tex.R.App.P. 68.




Delivered June 30, 2010
Do not publish